Opinion filed October 21, 2021




                                       In The


        Eleventh Court of Appeals
                                   ____________

                                 No. 11-21-00216-CR
                                   ____________

                      BILLY RAY NELSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 8214


                      MEMORANDUM OPINION
      Appellant, Billy Ray Nelson, was convicted of capital murder and, in 2008,
was sentenced to life in prison. In August 2021, Appellant filed a pro se motion for
judgment nunc pro tunc, and the trial court entered an order denying that motion.
Appellant filed a pro se notice of appeal. We dismiss the appeal for want of
jurisdiction.
      When the appeal was filed in this court, we notified Appellant by letter that
the order from which he attempted to appeal did not appear to be a final, appealable
order. We requested that Appellant respond and show grounds to continue, and we
informed him that this appeal may be dismissed. Appellant filed a response but has
not shown grounds upon which this appeal may continue.
      An intermediate appellate court has no jurisdiction over an appeal from an
order denying a request for judgment nunc pro tunc because such an order is not an
appealable order. Gonzalez v. State, No. 11-17-00056-CR, 2017 WL 1275540, at *1
(Tex. App.—Eastland Mar. 31, 2017, no pet.) (mem. op., not designated for
publication); Sims v. State, No. 05-14-01438-CR, 2014 WL 6453607, at *1 (Tex.
App.—Dallas Nov. 18, 2014, no pet.) (mem. op., not designated for publication);
Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi–Edinburg 2003,
no pet.); Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dism’d).
Thus, we have no jurisdiction to entertain this appeal.
      We dismiss this appeal for want of jurisdiction.


                                                          PER CURIAM


October 21, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2